        Case 5:21-cv-00457-TJM-ATB Document 15 Filed 07/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
RICHARD CONVERSE                                               Civil Action No. 21-cv-457 (MAT/ATB)
STEPHANIE CONVERSE,

                        Plaintiffs,

                -vs-
                                                               NOTICE OF APPEARANCE
STATE FARM FIRE AND CASUALTY
COMPANY,

                         Defendant.
--------------------------------------------------------x

         PLEASE TAKE NOTICE that Michael P. Welch, Esq., of the law firm Rivkin Radler LLP,

hereby appears in the above-entitled action on behalf of the Defendant, State Farm Fire and Casualty

Company.

Dated: Uniondale, New York
       July 14, 2021

                                                 Respectfully submitted,

                                                 RIVKIN RADLER LLP
                                                 Attorneys for Defendant,
                                                 State Farm Fire and Casualty Company

                                         By:      s/ Michael P. Welch
                                                 Michael P. Welch, Esq.
                                                 (Bar Roll No. 702280)
                                                 926 RXR Plaza
                                                 Uniondale, New York 11556
                                                 (516) 357-3000
                                                 Michael.Welch@rivkin.com




5367463.v1
